Title: Memorandum Books, 1813
From: Jefferson, Thomas
To: 


          1813.
          
            
              Jan.
               5. 
              
              Hhd. exp. 1.
            
            
              
               6. 
              
              Recd. a pr. of millstones 4 f. 1.I. diam. from the blue ridge.
            
            
              
                 Jerem. Yancey for the stone 5.    Brown for cutting 45.    Franklin bringing them 16.67 gave note paiable next court for 66.67 = £20.  
            
            
              
               9. 
              
              Gave Dick to pay ferrges. at Lynchbg. 1.D.
            
            
              
               12. 
              
              Hhd. exp. 1.D.
            
            
              
              Gave Wm. Mclure ord. on D. Higginbotham for goods 6.D.
            
            
              
               13. 
              
              Richd. Durrett enters my service as carpenter.
            
            
              
               16. 
              
              Gave James for expences to W. Champe Carter’s 2.D. 
            
            
              
               17. 
              
              Hhd. exp. 1.D.
            
            
              
               18. 
              
              Gave Wm. Mclure ord. on the mill for 2. bush. shipstuff & 8. bush. bran weekly. Hhd. exp. 1.D. Recd. back from James 1.375.
            
            
              
              19.
              
                Recd.  from Wm. Douglas for firewood to Oct. 1. 12.  11.D.    from Reuben Grady do. 5.D.   
            
            
              
              TMR debits me part of my land tax in Fredsville. which he had pd. to the sheriff 3.96.
            
            
              
              Hhd. exp. 3.D.
            
            
              
               22. 
              
              Hhd. exp. weaving 1.31.
            
            
              
              On a settlement with Joseph Brand I owe him 52.25 D. in addition to the sum ante Nov. 4. 1811.
            
            
              
               24. 
              
              Ned sewers 1.D.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Recd. from Gibson & Jefferson 100.D. and they have paid into the bank of Richmd. the 50.D. recd. ante Aug. 18. from Watson of Louisa & the 50.D. recd. from Geo. Divers ante Oct. 24. to the credit of James Hamilton, being their subscriptions to Wm. Mclure assigned to Hamilton.
            
            
              
               30. 
              
              Hhd. exp. 1.
            
            
              
               31. 
              
              Repaid D. Higginbotham the 10.D. borrowed ante Dec. 26.
            
            
              Feb.
               2. 
              
              Hhd. exp. 1.D.
            
            
              
               6. 
              
              Gave Richd. Durrett order on Seth Burnley 2. bar. corn 5.D.
            
            
              
               7. 
              
              On the 1st. inst. I put into E. Bacon’s hands £20. to pay for the millstones to Yancey, Brown & Franklin ante Jan. 6. and 4£ for Jas. Dinsmore for 1000.f. plank furnished. He this day pays Bernard Franklin the £20.
            
            
              
               8. 
              
              Hhd. exp. 1.D.
            
            
              
               10. 
              
              Executed 3. bonds to Wm. Short dated Jan. 31. as follows
            
            
              
                1st. 3333⅓ D.    paiable Apr. 30. 1814. } 2d.3333⅓D.15. with int. from Dec. 25  next preceding the day they are paiable.3d.3600.D.16.  
            
            
              
              These are by way of paiment of my debt to Higginbotham which they discharge to the 1st. of Aug. 1812. Mr. Short takes them as paiment for the lands he sold to D. Higginbotham. 
            
            
            
              
               15. 
              
              Hhd. exp. 1.D.
            
            
              
              Pd. Reuben Grady by order of Wm. Tompkins 6.D. for surveying Mrs. Marks’s land (sent by Mr. Bacon.
            
            
              
              Pd. Jas. & Wm. Cochran for groceries & cards 6.D. (by Mr. Bacon).
            
            
              
               27. 
              
              Hhd. exp. 1.D. 28. Do. 1.D.
            
            
              Mar.
               5. 
              
              Recd. from Mr. Gibson 50.D. He is to remit 97.D. to Alrichs & Dixon Wilmington. 
            
            
              
               7. 
              
              Hhd. exp. 1.D. do. 1.D. do. 1.D.
            
            
              
              Mr. Gibson being about 1300.D. in advance for me, I add that sum to my note for 3000.D. renewable Mar. 27. I inclose him also John Harvie’s note for 176.90 due the 1st. inst. for collection. See ante 1810. May 15.
            
            
              Mar.
               9. 
              
              Pd. for butter 1.50.
            
            
              
               10. 
              
              Hhd. exp. 3.D. 12. Do. 1.D.
            
            
              
               14. 
              
              Do. .562.
            
            
              
               17. 
              
              Promised Barnaby to give him one barrel out of every 31. he sends to the mill.
            
            
              
               20. 
              
              Pd.  Salmons for his work at the corner of the toll mill 1.D.
            
            
              
               21. 
              
              Hhd. exp. .50. 22. Do. hhd. exp. 2.D. 23. Do. 5.D.
            
            
              
               24. 
              
              Recd. of Saml. J. Harrison an order on Gibson & Jefferson for 1000.D. at 10. days sight, on acct. of my tobo. which I inclosed to Mr. Gibson.
            
            
              
               27. 
              
              Pd. Wm. Johnson for oysters on acct. 5.D.
            
            
              
               28. 
              
              Pd. Ned &c. for sewers 1.D. hhd. exp. 1.5.
            
            
              
               29. 
              
              Pd. the midwife (Rachael) 6.D. for attending Edy, Moses’s Mary and Esther. 
            
            
              
               31. 
              
              Pd.  Mclure for Mary C. Oglesby for weaving 3.50.
            
            
              
              Pd.  Cooley on acct. blowing 5.D. for 6. days in the Canal. 
            
            
              
              Gave order on Gibson & Jefferson for 40.D. in favr. Dunlap McKinney, substitute for E. Bacon, which I make no charge for, being a gratuity to E. Bacon.
            
            
              Apr.
               2. 
              
              Gave Jabez Cooley an ord. on Gibson & Jefferson for 30.D. being a moiety for 88. days work on the road for Mr. Randolph & myself.
            
            
              
               6. 
              
              Recd. from  Watson 25.D. on acct. for saddle plating.
            
            
              
              Recd. from Wm. Fitz 20.D. on acct. of wood & rent.
            
            
              
               7. 
              
              On Settlement with Edmund Bacon this day I owe him for principal & interest 453.75. I give him my note for 370.D. paiable Aug. 1. ensuing and an acknoledgment at the foot of our settlement that there is a further balance of 83.75 due to him.
            
            
              
               9. 
              
              E. Bacon’s man Lewis begins to work. Hire not settled.
            
            
              
               12. 
              
              Gave Wm. Johnson ord. on Gibson & Jefferson for 15.D. on account for freight of flour.
            
            
              
              Wrote to them also for a bale of cotton & 2. doz. olive oil.
            
            
              
               13. 
              
              Pd. for weaving 1.50. knitting (Mrs. Smith) 3.D.
            
            
              
               18. 
              
              Hhd. exp. 1.D.
            
            
              
               23. 
              
              Charity 1.D.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
               26. 
              
              James expences to Bedford 2.D. 
            
            
              
              Left 5.D. with Mr. Bacon for foreman James to pay for carp.
            
            
              
               27. 
              
              Warren feeding horses .625 ferrge. for self, James & party 1.25.
            
            
              
               28. 
              
              Gibson’s lodgg. 1.5 Flood’s brkft. & provns. for James 2.50 charity .25.
            
            
              
               29. 
              
              Hunter’s vales .25 recd. back from James of exp. to Bedfd. .675.
            
            
              May
               6. 
              
              Pop. For. gave him for his expences back to Monto. 1.D.
            
            
              
               12. 
              
              Settled with Jer. A. Goodman. See settlements.
            
            
              
              Also with Mrs. Goodman weavg. & teachg. Sally £9–10.
            
            
              
               13. 
              
              Gave Billy for his expences back to Monto. .50.
            
            
              
              Pop. For. pd. debts & vales 2.2.
            
            
              
              H. Flood’s dinner 1.625.
            
            
              
               14. 
              
              Noah Flood’s lodging 1.5.
            
            
              
              Gibson’s brkft. .625.
            
            
              
              15.
              
                Snowden  vales .75 fish 1.D.    ferriage .75 cash on hand 32.25 D.   
            
            
            
              May
               17. 
              
              Charity 1.D. do. 1.D.
            
            
              
              Recd. back from foreman James 2.25 of the 5.D. ante Apr. 26.
            
            
              
               20. 
              
              Desired Gibson to remit for me to Henry Thomas Voigt of Philadelphia 115.50 for a clock, to Nichs. G. Dufief 40.D. on acct. for books, to John Barnes 540.D. to wit 360.D. interest on my debt to Kosciuzko, & 180.D. to pay off my debt to Mr. Barnes.
            
            
              
               23. 
              
              Pd. cleaning sewers 1.D.
            
            
              
              Drew order on Gibson & Jefferson in favr. Peter Minor for a horse 100.D.
            
            
              
               24. 
              
              Houshold exp. 1.D.
            
            
              
               25. 
              
              Gave Ned’s James to buy fish 2.D.
            
            
              
               26. 
              
              Recd. back from him 1.50.
            
            
              
               27. 
              
              Gave Mrs. Mclure ord. for goods on D. Higginbotham 4.D.
            
            
              
               29. 
              
              Houshd. exp. 1.
            
            
              
               30. 
              
              Assumed Dabney Carr 60.D. on the order of Craven Peyton.
            
            
              
              Houshd. exp. 2.D.
            
            
              June
               1. 
              
              Recd. from Gibson & Jefferson 150.D.
            
            
              
               3. 
              
              Paid Youen Carden 63.D. in full of the balance of 57.50 due him ante 1811. Nov. 11. with interest to this day.
            
            
              
              Hhd. expences 1.D.
            
            
              
              Delivered E. Bacon 80.D. to pay as follows
            
            
              
                 Mr. Vest (tanning & leather)  27.55   Wayt & Winn. store acct. 35.74   Colo. Branham do. 4.08   Doctor Frank Carr. services 10.     77.37   
            
            
              
               8. 
              
              Lodged with D. Higginbotham for  Barnet for slays 6.125.
            
            
              
               9. 
              
              Recd. back from E. Bacon 2.60. change ante June 3.
            
            
              
              Hhd. exp. 2.D.
            
            
              
               13. 
              
              Do. 4.D.—Do. 2.D.
            
            
            
              
               18. 
              
              Sent 39. ℔ of Merino wool to Judge Holmes to be manufd. and pd. transportn. to Staunton 1.25. 
            
            
              
              Hhd. exp. 1.25.
            
            
              
               20. 
              
              Do. 1.D. 22. Charity 1.D. 23. Do. 1.D.
            
            
              
               25. 
              
              Hhd. exp. 1.D.
            
            
              
              Drew ord. on Gibson & Jefferson in favr. Saml. & Jas. Leitch for 22.D. for so much cash furnished by them to E. Bacon to pay for 33. galls. whiskey.
            
            
              
               26. 
              
              Hhd. exp. 1.D. 27. Cleaning sewers 1.D.
            
            
              
               28. 
              
              Hhd. exp. .50.
            
            
              July
               4. 
              
              Hhd. exp. 4.D. Do. 1.D.
            
            
              
               9. 
              
              Do. 2.D. 10. Do. 2.D. borrowd. of D. Higginbotham 25.D.
            
            
              
               11. 
              
              Hhd. exp. 2.D.—do. 2.50.
            
            
              
               12. 
              
              Do. 1.—13. Premium to Wm. & Phill .50.
            
            
              
               18. 
              
              Pd. Joseph Hunter repairing clock 18.D.—Hhd. exp.
            
            
              
               19. 
              
              Recieved from D. Higginbotham 5.D. and drew in his favor on Gibson & Jefferson for 80.D. to wit for the 25.D. ante 10., the 5. now recd. & 50.D. for  Sharp for a pr. of oxen.
            
            
              
               20. 
              
              Desired Gibson & Jefferson to remit to bank of Fredsbg. 76.60 for Nathanl. H. Hooe for negro hire in full, & 30.D. to Judge Hugh Holmes to be employed in getting our cloth manufactured.
            
            
              
              Hhd. exp. 2.D.
            
            
              
               24. 
              
              Hhd. exp. 2.D.
            
            
              
               25. 
              
              Do. 1.
            
            
              July
               26. 
              
              Drew ord. on Gibson & Jefferson for 50.D. in favr. Geo. Hay as a fee in Scott’s suit against me.
            
            
              
               27. 
              
              Gave James Kinsolving jr. Collector of Fredsville. parish
            
            
              
                  D c    order on Gibson & Jefferson for  39.28  for followg. purposes.   
            
            
              
                  ticket.  clk. Chanc. Richmd.  Gilliam v. Wayles’s exrs.  2.74     Th:J. ads. Scott 2.45 clk. Ct. Appeals Peyton v. Henderson19.1624.35  also Mrs. Molly Lewis’s order on me for14.9339.28 
            
            
            
              
              Recd. of Gibson & Jefferson by mail 700.D.
            
            
              
               28. 
              
              Gave John Hemings gratuity for last year 20.D.
            
            
              
              Delivd. E. Bacon 294.76 to make the followg. paiments.
            
            
              
                  D     to  Doctr. Charles Everett medical acct. 21.    John Kelly. merchandize 14.    Jos. Bishop. leather 4.51    James Bacon beef 16.53    Reuben Mansfield. plank. 53.44      Rothwell oats 43.50    William Johnson. carriage of flour 25.78      Brand. oats 100.      278.76   
            
            
              
              Drew ord. on Gibson & Jefferson in favr.
            
            
              
                 Messrs. Wayt & Winn merchandize  43.50   Martin Dawson do. 95.43   
            
            
              
              Note all the above paiments & orders are in full.
            
            
              
              Paid John Brown millwright on acct. for work 300.D.
            
            
              
               30. 
              
              Desired Mr. Gibson to answer to Thos. Voight of Philada. his draught not exceeding 130.D. for a watch for Ellen now ordered, to pay to Joseph Darmsdatt fish furnished me the last year & this, and to reduce my note at bank to 1500.D. at the first renewal.
            
            
              
               31. 
              
              Hhd. exp. 2.D.
            
            
              Aug.
               1. 
              
              Pd. Joseph Hunter repairing large clock 5.D.
            
            
              
              Drew ord. on Gibson & Jefferson in favor of
            
            
              
                 Wm. Wirt 50. fee in Scott’s suit against me.   David Ross 66.50  for iron castings. Oxford   Lancelot Minor  150. to pay debts of Hastings Marks.   
            
            
              
              Hhd. exp. 2.
            
            
              
               2. 
              
              Do. 1.D.
            
            
              
              Drew on Gibson & Jefferson in favor G. Gilmer for 83.33 for cattle.
            
            
              
              Drew on do. in favr. Saml. & James Leitch for 1000.D. to wit
            
            
              
                 principal of my note to Jas. Dinsmore assd. them  618.40    interest from 1809. Apr. 7. to 1813. July 31. 159. 777.40   balance to be credited in my acct. with them  222.60     1000.   
            
            
            
              
               7. 
              
              On a settlement of my account with the Fire assurance company
            
            
              
                 there is due for the Monticello houses for 1811. 12. 13. 41.21   for the scalehouse, transfer & warehouse Milton 1809-13  38.30   Commn. on 79.51 4.     83.51   
            
            
              Aug.
               7. 
              
              Drew ord. on Gibson & Jefferson in favr. of the Mutual assurance co. for 43.27 only, to wit 41.21 + commission 2.06 = 43.27 the other houses being omitted in their account and, if I recollect rightly, withdrawn from insurance by me heretofore. See the papers.
            
            
              
               8. 
              
              Inclosed to my brother 40.D. of which he asks a loan.
            
            
              
              Charity 1.D.—Hhd. exp. 1.D.
            
            
              
               11. 
              
              Hhd. exp. 1.D.—13. Hhd. exp. 1.D.
            
            
              
               14. 
              
              Inclosed G. Divers 10.D. for 30. galls. vinegar.
            
            
              
               15. 
              
              Hhd. xp. 2.50.
            
            
              
              Inclosed to Tunis Wortman of N. York 5.D. a year’s subscription to his paper to be called the Standard of the Union, with a request to strike me off at the end of the 1st. year.
            
            
              
               17. 
              
              Recd. from Gibson & Jefferson 100.D.
            
            
              
               18. 
              
              Signed a note for 1500.D. to Patr. Gibson for the bank, date blank.
            
            
              
              Hhd. exp. 1.D.
            
            
              
               19. 
              
              Pd. Edm. Bacon for Wm. Bacon for a beef 12.D.
            
            
              
               21. 
              
              Hhd. xp. 5.D.
            
            
              
               23. 
              
              Pd. Isaacs for wax 3.47.
            
            
              
              Agreed with Rolin Goodman to serve me as a Carpenter for a year, for which I give him 250.D. and 20. Barrels of corn for which he is to allow me 3.D. a barrel: in other words I give him 190.D. and 20. barr. corn. He finds himself all other provisions.
            
            
              
               25. 
              
              Warren. vales 1.5 ferrge. .75.
            
            
              
              Gibson’s feed .31.
            
            
              
              Noah Flood’s do. .25.
            
            
              
               26. 
              
              H. Flood’s vales .25 Hunter’s do. .31.
            
            
              
               28. 
              
              Drew on Gibson & Jeff. for 600.D. in favr. Brown & Robertson.
            
            
              
              Gave Burwell 10.D.
            
            
            
              
               30. 
              
              Pd. Mrs. Goodman for teaching a weaver 33.25 ante May 12.
            
            
              Sep.
               3. 
              
              Put into Jer. A. Goodman’s hands to buy cotton 20.D.
            
            
              
               9. 
              
              Drew on Gibson & Jefferson for 111.D. in favr. of sheriff of Bedford for taxes now paiable.
            
            
              
              Drew on do. in favr. Jer. A. Goodman for 37.50 for cotton to be used only if he finds a favorable purchase.
            
            
              
               11. 
              
              Pd. Jer. A. Goodman on account 5.D. pd. debts at Pop. For. 4.D.
            
            
              
               12. 
              
              Vales at Pop. for. 3.D.
            
            
              
              Gave Nimrod Darnell ord. on Gibson & Jefferson for 50.D. on acct.
            
            
              
              Hunter’s. pd. for Apr. 29. & now 3.50.
            
            
              
                H. Flood’s.  pd. for Aug. 26. & now 3.20.    pd. do. for having cart wheels mended 9.62½.   
            
            
              
               13. 
              
              Noah Flood’s pd. lodging &c. 1.D. Gibson’s brkft. .50.
            
            
              
               14. 
              
              Snowden. vales .25 ferrge. cart and self 1.25.
            
            
              
              Cash on hand 6.75.
            
            
              
               16. 
              
              Hhd. exp. 1. 18. Sewers 1.D. 19. Hhd. exp. 1.D. 20. Do. 1.D.
            
            
              
               23. 
              
              Borrowed of D. Higginbotham 20.D.
            
            
              
              Note that while I was in Bedford, to wit Sep. 6. E. Bacon recd. from Wm. Fitch 20.D. Wm. Watson 20.D. Richd. Johnson 3.12 on my acct. which are credited to my bond ante Apr. 7.
            
            
              
               24. 
              
              Gordon’s. rope & aid repairing Phaeton .50.
            
            
              
              25.
              
                Montpelier.  do. .62½.    vales 2.D.   
            
            
              
              26.
              
            
            
              
               27. 
              
              Colo. Lindsay’s vales .50. Monticello hhd. exp. 3.75.
            
            
              Sep.
               27. 
              
              Gave Mrs. Mclure ord. Cochran for 3.D. of tea & sugar.
            
            
              
               28. 
              
              Hhd. exp. 2.62½.
            
            
              Oct.
               3. 
              
              Hhd. exp. 1.—hops & hhd. exp. 9.D.
            
            
              
               4. 
              
              Settled with Craven Peyton the balance and corn ante Nov. 5. & assumpsit ante May 30. and gave him ord. on Gibson & Jefferson for balance in full, to wit 483.34.
            
            
              
              Borrowed from D. Higginbotham 30.D. and gave him order on Gibson & Jefferson for 50.D. for this & the 20.D. Sep. 23.
            
            
              
              E. Bacon buys of Richd. Bruce 20. bar. corn @ 17/.
            
            
              
               5. 
              
              Settlemt. of accts. with Mrs. Molly Lewis the balance due her is £66–6–11 = 221.15.
            
            
              
              Note this includes 124½ ℔ bacon furnished to Reuben Perry @ 1/ = 6–4–6 to be charged to him.
            
            
              
              Drew on Gibson & Jefferson in favr. Wm. Garth Depy. of Rice Garland sher. Albemarle for taxes and tickets now due 138.43.
            
            
            
              
               6. 
              
              Gave Francis Eppes 5.D.
            
            
              
               7. 
              
              Pd. at W. D. Meriwether’s machine for carding cotton & wool 7.67.
            
            
              
               9. 
              
              Hhd. exp. 1. Davy for sawing .50.
            
            
              
               10. 
              
              Do. .825. 11. Pd. for hops 2.75.
            
            
              
               13. 
              
              Bought of Rob. Sthreshly 100. Bar. corn @ 20/ paiable 160. days after delivery.
            
            
              
              Bought of Craven Peyton 100. Bar. corn or more if he has it to spare @ 20/ paiable Mar. 1.
            
            
              
               16. 
              
              Hhd. exp. 1.D.—for the sewers 1.D.
            
            
              
               17. 
              
              Recd. of Gibson & Jefferson 300.D. I desired him on the 6th. inst. to remit 25.D. to Gales & Seaton for the Natl. Intelligencer which pays them to Oct. 31. 1812 with int.
            
            
              
               20. 
              
              Sent Mrs. Molly Lewis by E. Bacon 221.15 in full of her account up to May 4. & int. thereon to this day. ante Oct. 5.
            
            
              
               21. 
              
              Signed a note to Patrick Gibson dated Oct. 29. for 2000 D. This is to renew my note of 1500.D. ante Aug. 18. with an addition of 500.D. to cover my draughts on him.
            
            
              
               23. 
              
              Hhd. xp. 1.D.
            
            
              
              Drew on Gibson & Jefferson in favr. Wm. Cochran for 61.52 in full for linen & groceries.
            
            
              
               24. 
              
              Hhd. exp. 1.D. 26. Do. 3.D.
            
            
              
               29. 
              
              Inclosed 15.D. to H. Niles of Baltimore for 3. years subscription to his Weekly register. 
            
            
              
              Hhd. exp. 1.D.
            
            
              Nov.
               1. 
              
              Pd. Wm. F. Gordon 20.D. fee on the Certiorari of Wm. David Michie on the proceedings of forcible entry in the Distr. court. See ante July 31. 12.
            
            
              
              Pd. Philip Barber fee on the same Certiorari 20.D.
            
            
              
               4. 
              
              Hhd. exp. 1.D.
            
            
              
               5. 
              
              Do. 2.D.
            
            
            
              
               7. 
              
              Inclosed to Chapman Johnson 20.D. fee on the Certiorari of Michie ante Nov. 1. hhd. exp. 1.D.
            
            
              
               11. 
              
              Hhd. exp. 1.D.—Do. 1.D.—Mr. Bankhead’s Jerry 1.D.
            
            
              
               12. 
              
              Do. 1.25.
            
            
              
               16. 
              
              Recd. of Gibson & Jeff. 100.D.
            
            
              
              Sent Mrs. Molly Lewis 11.50 for 20. bush. oats.
            
            
              
               17. 
              
              Recd. of Wm. Watson 20.D. on acct. of plating saddle trees.
            
            
              
              Pd. Mr. Bacon 40.D. for Gillam corn and 20.D. for F. Carr for beeves.
            
            
              Nov.
               18. 
              
              Hhd. exp. 5.50—Do. 1.
            
            
              
               19. 
              
              Do. 2.85.
            
            
              
               20. 
              
              Pd. Mr. Bacon for Richd. Durrett on acct. 10.D.
            
            
              
               21. 
              
              Gave my note to Wm. Bacon for 30.D. 
            
            
              
               21. 
              
              Warren horse feed .17 acct. of ferriages 1.75.
            
            
              
               22. 
              
              Gibson’s lodgg. .83.
            
            
              
              Raleigh Capt. Garrand. brkft. 1.
            
            
              
               23. 
              
              H. Flood’s. lodgg. &c. 3.
            
            
              
              Hunter’s. brkft. 1.12½ = 7.87½.
            
            
              
               27. 
              
              Pop. For. pd. for coffee pot .37½.
            
            
              Dec.
               5. 
              
              Pd. Cate for 6. turkies 3. Fr. Eppes & J. Wayles Baker 2.D.
            
            
              
               11. 
              
              Debts and vales 5.75.
            
            
              
               12. 
              
              Flood’s lodgg. 2.25 Raleigh brkft. 1. Warren ferrge. 1.
            
            
              
               13. 
              
              Warren. vales .50 = 4.75.
            
            
              
              Cash in hand 7.07½.
            
            
              
               14. 
              
              Hhd. exp. 1. 18. Wormly ferrges. to Snowden for Mrs. Marks .50.
            
            
              
               19. 
              
              Do. 2.5. 20. Hhd. exp. 1.
            
            
              
               21. 
              
              Borrowed of D. Higginbotham 25.D.
            
            
              
               22. 
              
              Drew order on Gibson & Jefferson in favr. of D. Higgenbotham for 25.D. to replace the above.
            
            
              
              Recd. back from Wormley .0625 of the .50 ante 18th.
            
            
              
              Gave Dick, Solomon & Philip ferrges. to Pop. For. .18¾.
            
            
              
              Hhd. exp. 3.875.
            
            
              
               24. 
              
              On settlement with Seth Burnley gave him a written acknolegement that there is £65. due to him to bear lawful interest from this date.
            
            
            
              
               27. 
              
              Bartered a gold watch with Sam. Carr for a horse, got by Nosely, a red bay, 2 white hind feet, star in forehead, 6. years old.
            
            
              
               30. 
              
              Hhd. exp. 1.D.
            
            
              
              Note of the 20.D. ante Nov. 17. pd. to E. Bacon, he paid
            
            
              
                 to  Frank Carr 17.50    James Dinsmore. plank .75    E. Bacon used for himself  1.75  to be charged him.   
            
          
        